Case: 10-20481 Document: 00511449981 Page: 1 Date Filed: 04/19/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 19, 2011
                                     No. 10-20481
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JEREMY RAYE LINCOLN,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:10-CR-50-1


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Jeremy Raye Lincoln
has moved for leave to withdraw and has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Lincoln has filed a response. The record is insufficiently developed
to allow consideration at this time of Lincoln’s claim of ineffective assistance of
counsel; such a claim generally “cannot be resolved on direct appeal when the
claim has not been raised before the district court since no opportunity existed

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-20481 Document: 00511449981 Page: 2 Date Filed: 04/19/2011

                                 No. 10-20481

to develop the record on the merits of the allegations.”       United States v.
Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006) (internal quotation marks and
citation omitted). We have reviewed counsel’s brief and the relevant portions of
the record reflected therein, as well as Lincoln’s response. We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for appellate
review. Accordingly, counsel’s motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5 TH C IR. R. 42.2. Lincoln’s motion for appointment of new
counsel is DENIED.




                                       2